 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 1 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-C V-08653-VEC - SDA

RECEIVE
PNY PRO SE OP Eig
U.S. DISTRICT COURT FOR THE VO ALE 18 aM ig, 5g
SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

 

D George Sweigert
CIVIL CASE #: 1:18-CV-08653-VEC

Plaintiff
JUDGE VALERIE E. CAPRONI

v.
MAGISTRATE STEWART D, AARON

Jason Goodman

Defendant

 

 

 

PLAINTIFFE’S MEMORANDUM OF LAW TO SUPPORT
MOTION PURUSUANT TO FRCP RULE 59(e) TO AMEND OR ALTER COURT’S
ORDER OF 08/03/2020 (DKT. 140)
This Memorandum of Law is submitted pursuant to Local Rule 6.3, 7.1 (a)(2) and 7.1 (b) and is

in response to the Court’s ORDER (Dkt. No. 140).

I hereby certify that the attached pleadings are truthful and accurate (to the best of my
knowledge) and are not submitted for the purposes of oppression of the Defendant. A certificate

of service is included on the last page of this document.

Signed this Zo day of August, 2020. <~ 2 sar

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Svoliation-notice(@mailbox. org

8/8 [22
 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 2 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

 

TABLE OF CONTENTS

Contents

TABLE OF CONTENTS ssssssscsusseresessvssnsnsseestnssnsetctasensuntstsaneneeteceetceneaannnnnenene 2
LIST OF AUTHORITIES ssscsssscscrsnssstsssctssesssssnentneensnssneneenneestnenmnentesennesnentne 3
PROCEDURAL BACKGROUND serssesssssssssssstststsnestenninetstnansscensrntsqneeseonseennnanent 4
INTRODUCTION ceessesssssccesseceesncserensessssssssnssnseesneesnseenssunnsesnns sesesusesesstsnestuensnensneeseaneen 5
BACKGROUND cccssesescsssssessnesestcernesnsssnssnennnsesseeieeeceensepunsesnnnneennenneganeesnnenstet 5
LAW AND DISCUSSION cssssscestsctseccesssssessssnssnsnssnsntenetnssseeneestnentneeanrenennenanents 6
CONCLUSION cescessssssstsesnssetnesecsntsntsassersntsesnsectnetnennpeeensnansansnenenenneraenatoeeet 15
CERTIFICATE OF SERVICE ciessssssssscssctstsssetneterntnssstanneseentenmnensnuntninnnasnt 17

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 3 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1118-CV-08653-VEC - SDA

 

 

LIST OF AUTHORITIES

Cases

Shrader v. CSX Transp.. Inc., 70 F.3d 255, Q57 (2d Cir. 1995) cesseccssesssecsecsnerssssesensene teeter tttecttitte 6
Steele v. Goodman, Civil Action No. 3:L7cv601 (E.D. Va. Jul. 25, FOLD cecccccseuccrereneeareeereeeeens 14
Rules

Fed. R. Civ. Proc. Rute 59(e)..escsescsssscsssseetsrsesssneesnneennecueerssnnnnanse sense nett gg 5
Fed R.Civ Proc. 12(D)(6) cocccssecssesssnssccseesseesceecsanesssesenneencnsnennns ctene nnn nett ete ee GS 15
Treatises

Avoiding the Digital Maginot Line: Emergency Manager’s Guide to Modernizing Cyber,
Resilience: Peer-review copy, ISBN-!3: 978-170 1824829, 11/12/2019 ....cccececeeesereseseeteer eerie 8

Certified Ethical Hacker Field Operations Guide: In-depth technical how to for passing the CEH
exam (CEH FOG series) (Volume 1), ISBN-13: 978-1 530111725, 02/17/2016... eee eeeeseeeees 9

Cross-Domain Interoperability ina Cyber Warfare Response: Minimizing Threat Rigidity in
Emergency Management and Cyber Security, ISBN-10: 1986952916, 03/28/2018 «0... 8

Wright, Miller Kane, Federal Practice and Procedure: Civil 2d § 2810.1 (1995)... essere 6

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 4 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:1 8-CV-08653-VEC - SDA

PROCEDURAL BACKGROUND
l. This instant lawsuit was transferred to the Southern District of New York (SDNY) from
the District of South Carolina on 09/21/2018 (Dkt. 30). The original lawsuit contained a
complaint and an amended complaint filed for the South Carolina jurisdiction (Dkt. 1,
06/14/2018 and Dkt. 5, 6/29/2018). One year ago presiding judge Hon. Valeria Caproni issued
an ORDER (8/20/2019, Dkt. 87) which, among other things stated that the “Plaintiff appears to
regard himself as a roving knight in shining armor, intent on vindicating, through lawsuit, the
rights of anyone harmed by the Defendant’s nonsensical ranting. [pg. 8 of 14]” Further, the
ORDER stated, “Goodman asserts that Sweigert is part of an organized campaign that has
engaged in “wanton and willful tortuous interference, defamation, slander, harassment, invasion
of privacy, infringement of first amendment rights, menacing and stalking.” Dkt. 44. Apart
from these conclusory statements, Goodman has not set forth any facts to support any of his
claims.” (pg. 12 of 14). This ORDER permitted the filing of a Second Amended Complaint
(SAC) by the pro se Plaintiff (9/ 10/2019, Dkt. 88). The ORDER also dismissed Def. Goodman’s
“counter-claims” (Dkt. 44). In response to the SAC (Dkt. 88) Def. Goodman sought an
enlargement of time to respond to the SAC (via Dkt. 104, filed 11/18/2019) with a counter-claim.
This Def’s request was approved by the Magistrate via Dkt. 102 (11/14/2019). Def. filed his
COUNTERCLAIM VERIFIED COMPLAINT against the Plaintiff on 12/05/2019 (Dkt. 122).
This was Goodman’s SECOND attempt at a counter-claim. By ORDER of 08/03/2020 (Dkt.
140) the presiding judge once again dismissed the Goodman counter-claims (Dkt. 122); but,
authorized another refilling of counter-claims by Goodman prior to August 31, 2020 (third

attempt). Additionally, the ORDER stated, “WHEREAS this action involves two pro se litigants

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 5 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: £:1 8-CV-08653-VEC - SDA

whose occupations appear to consist chiefly of concocting outlandish conspiracy theories and

accusing one another of criminal conduct and misbehavior on the internet, see Dkt. 87.”

INTRODUCTION

 

2. The Plaintiff now seeks review of the Court’s ORDER (Dkt. 140) based upon Fed. R.
Civ. Proc. Rule 59(e) for an abuse of discretion. In sum, the Plaintiff asserts that the statements
characterizing the Plaintiff as someone “whose occupations appear to consist chiefly of
concocting outlandish conspiracy theories and accusing one another of criminal conduct and
misbehavior on the internet” is unfair, prejudicial] and unnecessary.
3. The Court’s granting of a third bite of the counter-claim apple by Goodman, while
denying Plaintiff's request to amend his claims related to Intentional/Negligent Infliction of
Emotional Distress, is considered to be unfair, prejudicial and an abuse of discretion.
BACKGROUND
4. The Defendant/Counter-Plaintiff Jason Goodman is a public figure that operates a
podcast social media conspiracy brand known as “CrowdSourceThe Truth” which occupies over
13 separate social media platforms. Goodman’s CrowdSourceThe Truth is presented as a news,
research and public affairs “news show” that collects subscriber fees to view selective content on
PATREON.COM. Podcasts on “open” social media platforms serve as solicitations and
commercials for viewers to follow the podcast (in a stage two fashion) by joining
PATREON.COM.
5. The term “Crowdsource The Truth” is a commercial trademark that received trademark
protection from the U.S. Patent and Trademark Office which lists Goodman as Chief Executive

Officer (CEO) of a New York charted corporation “Multimedia System Design, Inc.” (MDSI),

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 6 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

USPTO registration 87752970 which includes the same address as filed in this lawsuit. The
stated category for this trademark protection is “Multimedia System Design, Inc,

the CROWDSOURCE THE TRUTH trademark is used in the following business: Providing on-
line videos featuring news in the nature of current event reporting.” Goodman’s daily podcasts
are Viewed by tens of thousands of people, many of whom contribute money. Goodman insists
that he is an “investigative reporter” and CrowdSource The Truth is a “business” or commercial

enterprise. These podcasts are commercial speech.

LAW AND DISCUSSION

DATA THAT THE COURT OVERLOOKED
6. In the Second Circuit the standard for review governing Rule 59(e) motions “is strict, and
reconsideration will generally be denied unless the moving party can point to controlling
decisions or data that the court overlooked-maiters, in other words, that might reasonably be
expected to alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d
255, 257 (2d Cir. 1995).
7. This motion is necessary to correct the manifest error of supposed fact upon which the
judgment (Dkt. 140) is based. Wright, Miller Kane, Federal Practice and Procedure: Civil 2d §
2810.1 (1995). The statement “whose occupations appear to consist chiefly of concocting
outlandish conspiracy theories and accusing one another of criminal conduct and misbehavior on
the internet” is clearly in error as the evidence record in this lawsuit does not support such a -
conclusion.
8. The only person “concocting outlandish conspiracy theories” is Def. Jason Goodman and
not the Plaintiff. The guests that have appeared on Goodman’s two or three daily video podcasts

across 13 social media platforms include: (1) dozens of interviews with Larry Klayman, esq.
 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 7 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

(who recently had his law license suspended for 90 days by the District of Columbia Bar), (2)
dozens of interviews with Jerome Corsi (target of investigation by special counsel Robert S.
Mueller, IT) (both men cited as right wing conspiracy theorists by the Southern Poverty Law
Center), (3) several interviews (to include visiting the home in Wisconsin) with Field
McConnell, presently under house arrest in Florida for threatening to assassinate a judge and a
lawyer in Florida, (4) a dozen interviews (to include a home visit in Arizona) with “targeted
individual” Michael Barden, convicted of felony assault with a firearm, (5) dozens of interviews
with Scott Allen Bennett, convicted of three felony weapons charges for intrusion into the U.S.
Special Operations Command at MacDill Air Force Base, Tampa, Florida, (6) dozens of
interviews with Oakey Marshall Richards, a former paid informant of the Federal Bureau of
Investigation (FBI) in West Virginia in the 1990s and source of the “dirty bomb” information
that ultimately led to the closure of the Port of Charleston, South Carolina on June 14, 2018, (7)
dozens of interviews with Susan “Queen Tut” Holmes of Boulder, Colorado, arrested and held
for perjury, (8) dozens of interviews with former FBI agent Robyn Gritz, (9) dozens of
interviews with former Central Intelligence Agency security officer Kevin Shipp, (10) dozens of
‘nterviews with the Plaintiff's brother George Webb Sweigert (who lived with Goodman for
three months), on and on. These interviews represent the broadcast of twisted attempts to
increase the Internet popularity of Goodman to facilitate more financial sponsors and patrons to
join the credit card processing service PATREON, INC., which facilitates the transfer of monies
to Goodman’s commercial enterprise.

9, In contrast to the Defendant’s “business” of broadcasting interviews with “conspiracy
theorists”, the Plaintiffs background as described in paras. 12 to 20 of the SAC (Dkt. 88) is

limited to the world of securing networking and Internet critical infrastructure. This includes

 

 
Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 8 of18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

holding information security credentials recognized by the U.S. Department of Defense and the
US. District Court for the District of New Jersey. The Plaintiff has also participated in the
system engineering activities of the General Service Administration’s Federal Public Key
Infrastructure (PKD Bridge (credential gateway) that resulted in the Plaintiff contributing to an
American bar Association publication known as the PKI Assessment Guidelines. The legal
evidence record of this lawsuit does not support the characterization that the Plaintiffs
occupation appears “to consist chiefly of concocting outlandish conspiracy theories” (Dit. 140).
10. This Court has received dozens of examples as to the Plaintiff's background that is
contrary to the characterization of “whose occupations appear to consist chiefly of concocting
outlandish conspiracy theories” (Dkt. 140). The Court’s attention is directed to Exhibits One and
Two of the original complaint (Dkt. 1) which include a (1) scholarly white paper written about
the Port of Charleston “dirty bomb hoax” affair and the (2) Plaintiff's self-published book on
Amazon, entitled “Port of Charleston Dirty Bomb Hoax and Social Media Liability”.
Additionally, Exhibits Two, Three and Four of the amended complaint (Dkt. 5) contain the
Plaintiff's transcript of over 100 completed courses offered by the Federal Emergency
Management Agency (FEMA) (with three in-person classroom courses in critical infrastructure
protection), the aforementioned white paper and aforementioned summary of Plaintiffs book.
11. Recently the Plaintiff has self-published two new books on Amazon.com: (1) Cross-
Domain Interoperability in a Cyber Warfare Response: Minimizing Threat Rigidity in
Emergency Management and Cyber Security, ISBN-10: 1986952916, 03/28/2018 and (2)
Avoiding the Digital Maginot Line: Emergency Manager’s Guide to Modernizing Cyber
Resilience: Peer-review copy, ISBN-13: 978-1701824829, 11/12/2019. Both of these

publications quote national policy documents, federal law, FEMA regulations, etc. The Court is

 

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 9 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

already aware of the Plaintiff's book Certified Ethical Hacker Field Gperations Guide: In-depth
technical how to for passing the CEH exam (CEH FOG series) (Volume 1), ISBN-13: 978-
1530111725, 02/17/2016 (see Dkt. 88). These publications are not the instantiations of
“conspiracy theories”.

12. ‘In stark contrast Mr. Goodman was instrumental in the public deception orchestrated by
Larry Klayman, esq. (suspended Bar license) with the so-called “citizens grand jury” led by Mr.
Klayman, with Mr. Goodman acting as “court recorder”, which indicted Mr. Robert S. Mueller,

III of high crimes and treason. Jerome Corsi was the principal “witness”. As described below:

The Earth Shook after Grand Jury Indictment of Robert Mueller

By George Miller

Yes, The Earth shook after a grand jury indictment of Robert Mueller on
Wednesday, June 12, 2019. Literally- shortly after a Citizens’ Grand Jury handed
Prosecutor Larry Klayman, founder of Judicial Watch and CEO of Freedom
Watch USA, their indictments of Mueller on all nine criminal counts of violations
of federal law, nailed by principal witness Dr, Jerome Corsi. Klayman then read
it and explained the next steps, thanked the jurors and dismissed them. See press
release on Freedom WatchUSA web site.

Source: https:/Avww.citizensjournal.us/the-earth-shook-after-grand-jury-
indictment-of-robert-mueller/

13. More recently, Mr. Goodman has given his platform over to Mr. Klayman to push the
idea of suing the COVID-19 task force incident commander Dr. Anthony Fauci on behalf of his
disgraced client Dr. Judy Mikovits, author of the book “Plandemic”. The basis of this story on
CrowdSource The Truth is that COVID-19 is a fake disease created by the U.S. Government

under Dr, Fauci’s direction.
 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 10 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

 

» & CrowdsourcetheTruth @csthetruth

© The Silencing of Dr. Judy Mikovits with Guests Dr. Judy Mikovits, Kent
- Heckenlively & Larry Klayman

& pscp.tv

Above: Jason Goodman broadcast of Larry Klayman and Dr. Judy Mikovits

m® Jerry @TheReallerry666 - Jui 31 wv
Watch @csthetruth’s broadcast: Dr. Fauci, How Many Licks Does It Take to

Get to the Tootsie Roll Center af a Manufactured Pandemic?

 

@ CrowdsourcetheTruth @csthetruth

» Dr, Fauci, How Many Licks Does Tt Take to Get to the Tootsie Rall Center
; of a Manufactured Pandernic?

' & pscp.ty

 

Above: Jason Goodman podcast entitled, “Dr. Fauci, How Many Licks Does It Take to Get
to the Tootsie Roll Center of a Manufactured Pandemic?”

10
Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 11 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: Til 8-CV-08653-VEC - SDA

/ CrowdsourcetheTruth @csthetruih - Jul 26
* Mike @Thomast?74Paine Moore of @true_pundit joins me to discuss

allegations of #Fauci fraud and his upcoming bombshell interview with
@DrludyAMmikovits

patreon.com/crowdsourcethe...
subscribestar.com/crowdsourcethe...
patreon.com/truepundit
subscribestan.cam/truepundit

youtube.com/watch?v=1QiUzP...

ys
PA

   

Crowdsourcethe Truth and 2 others

Above: Jason Goodman podcast indicates Dr. Judy Mikovits (author of Plandemic) is
“grilling” Dr. Anthony Fauci

CrowdsourcetheTruth @csthetruth « Aug 6 we
) Covid-19, Mandatory Vaccination & tiie Depopulation Agenda with Special

Guest Charlie Robinson

   

: & crowdsourcetheTruth @csihetruth
: Covid-19, Mandatory vaccination & the Depopulatian Agenda with
: Special Guest Charlie Robinson

8 pscp.ty

Above: Jason Goodman podcast entitled, “COVID-19, Mandatory Vaccination &
Depopulation Agenda with Special Guest Charlie Robinson”

11

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 12 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

_ CrowdsourcetheTruth Gicsthetruth - Jun 30 “
"Is the Long Predicted Covid-19 ‘2nd Wave’ a Pre-Pianned Bio Attack? with
True Pundit's Mike Moore

   
  

 

Beet: ee Ma ed

 

& CrowdsourcetheTruth @csihetruth
* [s the Long Predicted Covid-19 '2nd Wave' a Pre-Pharined Blo Aftack?
‘with True Pundit's Mike Moore
: & psepty

Above: Jason Goodman podcast entitled, “Is the Long Predicted COVID-19 ‘2"" Wave’ a
Pre-Planned Bio Attack? With True Pundit’s Michael Moore”

 

| CrowdsourcetheTruth @esthetruth - Oct 14, 2019 we

@ Court Jester D. George Sweigert's Social Engineering Lawfare Campaign
May Be Coming to an End

 

 

© & CrowdsourcetheTruth @csthetuth
: Court Jester D. George Sweigert's Social Engineering Lawfare Campaign
May Be Coming to an End

& pscp.ty

Above: Jason Goodman podcast entitled, “Court jester D. George Sweigert’s Social
Engineering lawfare Campaign May Be Coming to and End”

12
 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 13 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: £:18-CV-08653-VEC - SDA

_ CrowdsourcetheTruth @csthetruth » Aug 20, 2019 w
’ David George Sweigert’s vexatious & frivolous lawsuit was kicked to the
curb by an irate but just Federal Judge in SDNY.

patreon.com/posts/david-ge...
subscribestar.com/crowdsourcethe...

| wanted our @Patreon & @SubscribeStar sponsors to be the first to know,
read Judge Valerie Caproni’s order

    
  
 
 

Crowdsourcethetruth on subscribestar.com

| Subscribe to Crowdsourcethetruth for more updates
and exclusive content.

& subseribestar.com

QO 5 Tl 5 VY 4 it

Above: Tweet by Jason Goodman entitled, “David George Sweigert’s vexatious &
frivolous lawsuit was kicked to the curb by an irate but just Federal Judge in SDNY.

14. The conclusion that the Plaintiff is “concocting conspiracy theories” is without
substantiation, detail or supporting citations (save for the previous order Dkt. 87) and is unduly
prejudicial. There is a “need to correct a clear error or prevent manifest injustice.” Fruit of the
Loom, Inc. v. American Marketing Enterprises, Inc.. 97 Civ. 3510 (HB), 1999 WL, 527989, at
*1 (S.D.NLY. July 22, 1999).

DEFENDAT’S THIRD BITE AT COUNTERCLAIM APPLE IS UNFAIR
15. When the Court allowed the Plaintiff to file a Second Amended Complaint (SAC) by
ORDER (Dkt. 87) the Plaintiff was only allowed twenty (20) to file such document. In fact,
sanctions were threatened for any deviations from parameters specified in the ORDER (Dkt. 87).
By ORDER of 08/03/2020 (Dkt. 140) Goodman is allowed almost 26 days to file another

counter-claim with no threat of sanctions; even after Goodman was allowed extra time to file his

13

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 14 of 18

SWEIGERT V, GOODMAN, CIVIL CASE #; 1:18-CV-08653-VEC - SDA

second counter claim (Dkt. 122) by the Magistrate (Dkt. 102). There appears to be disparate
treatment of the Plaintiff and the Defendant.

16. | Goodman has a reputation in this court and others (Steele v. Goodman, Civil Action No.

 

3:17cv601 (E.D. Va. Jul. 25, 2019) for filing unfounded, baseless, meritless and frivolous
counter-claims that usually orbit around a mysterious troupe of players that are “out to get” the
Defendant. It is fundamentally unfair to the Plaintiff to give Def. Goodman this third bite at the
apple.

17. —_ Not only is this third bite at the apple wasteful as it is not promoting judicial efficiency, it
is placing another burden on the Plaintiff to respond to more baseless conspiracies promoted by
Def. Goodman. Once again, for the third time, the Plaintiff will be needlessly forced to address
the meritless counter-claims proffered by Goodman. This new burden seems particular unfair as
the ORDER (Dkt. 140) has denied the Plaintiff an opportunity to elaborate on Goodman’s
incitement to violence against the Plaintiff (IIED/NIED), etc. To add insult to injury the
“concocting conspiracy theories” remark seems to discredit the Plaintiff, as if he is unworthy of
amending his IIED/NIED claim. Nonetheless, it is the Court that will suffer, along with the
Plaintiff, to hear the latest round of conspiracies and allegations of agents plotting against Def.
Goodman.

18. These proceedings have been prolonged by Def. Goodman’s baseless and meritless
pleadings. All the while Def. Goodman continues his social media atiacks, smears and slander

against the Plaintiff.

14
 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 15 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:1 8-CV-08653-VEC - SDA

CrowdsourcetheTruth @csthetruth - May 6
, Replying to @ActonDavid @Drtedros and 2 others
David Sweigert is a deadbeat dad, serial cyberstalking fraternal wife
swapper who attempts to deflect my message with cartoon nonsense &
made up #FakeNews stories. Show him his effort is futile by sponsoring
Crowdsource the Truth
patreon.com/crowdsaurcethe...

  
 
 
 
 
 

Crowdsourcethetruth on subscribestar.com
“4 Subscribe to Crowdsourcethetruth for more updates
and exclusive content.

& subscribestar.com

Above: Jason Goodman’s tweet (one of dozens) to thousands of people that the Plaintiff is
“a deadbeat dad, serial cyberstalking fraternal wife swapper..”

CONCLUSION
19. Def. Goodman has received authorization to submit another (third) cross-claim against
the Plaintiff. This creates a very acute risk of unfair prejudice against the Plaintiff when

examined in the totality of circumstances, to include (1) Plaintiff degraded to an individual

“concocting conspiracy theories” who (2) will not be allowed to amend his IIED/NEID claim to

showcase Goodman’s incitement of violence against the Plaintiff. The concept of judicial
efficiency will not be served as the Court and Plaintiff must now endure pleadings and counter-
pleadings related to Goodman's next (third) counter-claim (which will undoubtedly will be

another jumble of irrelevancies about conspiracies directed against him).

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

B-8 .206

15

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 16 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-C¥-08653-VEC - SDA

16
 

Case 1:18-cv-08653-VEC-SDA Document 142 Filed 08/18/20 Page 17 of 18

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a true copy of the attached pleadingshave been sent to the

following addressees on thee day of August 2020 via prepaid First Class U.S. Mail.

Jason Goodman, CEO

Multi-media Design Systems, Inc. :
252 7™ Avenue, Apart. #6S |
New York, NY 10001

PRO SE OFFICE, Room 200
U.S. District Court

500 Pearl Street

New York, New York 10007-1312

Rim}.

D. G. SWEIGERT, C/O
GENERAL DELIVERY |

ROUGH AND READY, CA 95975

Spoliation-notice@mailbox.org

OE 38-2°O

 

17
"UIRGE - B]2AI21 BSBA] “OISEM JOLUNSUOD-}S0d WO.ly aPeU 5] BdOJIAUS SIUL é *»
aS

 

 

ASe 1°18-cy-908653- -SDA Document 142. lad 03/18/20 saiciala of 13
es i, ioe a a ee . a eae _ aaron atin Ae eacien Se

= G® NUMBER

PRESS FIRMLY TO SEAL

 

0223 5839 67

__ 22S UNITED STATES —
POSTAL SERVICE.

  

PRIORITY’
MAIL

=Date of delivery specified*

« USPS TRACKING" included to many major
international destinations.

= Limited international insurance.

« Pick up available. *

= Order supplies online.*

«When uséd internationally, acustoms . To schedule free

declaration label may be required. Package Pickup,
scan the QR code.

 

* Dofnestic only

er
Tie EPI4E OR BbtE je 8) NV Ole [lies

PSQ0001000014 ob: Tape Bt H2 cd ANGS USPS.COM/PICKUP
| | GSAOFN : 7

  

Ea MAYEN svares
FOSTALTERVICE s

U.S. P
| | Bf iggrace PAID
TRUS HEIGHTS, CA

nt $7. 75

R2S0561 26198-05

1906

 

 

D. G. SWEIGERT, C/O

. GENERAL DELIVERY
ROUGH AND READY, CA 95975 |
_ Spoliation-notice@mailbox.org

PRO SE OFFICE

TO:

PRO SE OFFICE, Room 200
_,.. US. District Court
500 Pearl Street:

New York, New York 10007-1312 -

Bo

 

* Domestic only. " ¥ For Domestic shipments, the maximum-weight is 70 Ibs. For International shipments, the maximum weight Is 4 Ibs.

5

This packaging Is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® shipments.”
Misuse may be a violation of federal law. This packaging is not for resale. EP14F © U.S. Postal Service; October 2013; All rights reserved.

 

 

 
